Citation Nr: 0310774	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-01 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected varicose veins of the right leg, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected varicose veins of the left leg, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an effective date earlier than April 11, 
2000 for the award of increased disability compensation 
benefits for service-connected bilateral varicose veins.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to 
September 1947.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Nashville, Tennessee (the 
RO).

Based on the veteran's request, a personal hearing was 
scheduled for the veteran with a Veterans Law Judge at the RO 
on August 20, 2002.  However, the veteran contacted the RO on 
August 15, 2002 and canceled his hearing.  He has not since 
made a request for another hearing.  Accordingly, the Board 
will proceed to a decision on this appeal in light of the 
veteran's withdrawal of his hearing request.  See 38 C.F.R. § 
20.704(e) (2002).


FINDINGS OF FACT

1.  The veteran filed his claim on appeal seeking increased 
disability compensation for bilateral varicose veins in 
October 1999.

2.  When the veteran was examined on a VA examination on 
November 29, 1999, he was diagnosed with progressive, severe 
and massive bilateral varicose veins, extending from the 
groin area all the way to the ankle.

3.  An ascertainable increase in the veteran's bilateral 
varicose veins to the 40 percent level for each leg was shown 
at the time of the November 29, 1999 VA examination.



CONCLUSION OF LAW

The veteran's bilateral varicose veins are 40 percent 
disabling for each leg, effective from November 29, 1999.  
38 U.S.C.A. §§ 1155, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.400(o)(2), 4.104, Diagnostic Code 7120 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Relevant law and regulations

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for benefits, and 
it redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in October 1999 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

(i.)  Standard of review 

The current standard of review for all claims is as follows:  
Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claims.



(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

Crucially, in August 2001, the RO furnished the veteran two 
statements of the case separately addressing the issues on 
appeal, each of which included a discussion of the law and 
pertinent evidence relevant to each claim as well as details 
concerning the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  

The Board notes further that the VCAA notice provided to the 
veteran via the August 2001 statements of the case 
essentially complied with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board provided the veteran 
notice of the VCAA's duty-to-notify and duty-to-assist 
provisions.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, even though the veteran was advised that 
he had 60 days to respond, he also was expressly notified by 
the August 2001 statements of the case that he had one year 
to submit requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  As this one-year time 
period has now expired, and in light of the circumstances of 
this case, which has included development of all pertinent 
medical records, obtaining a current VA medical examination, 
and submission of the representative's June 2002 statement 
that there was no further evidence to submit, it appears that 
VA has done everything reasonably possible to notify the 
veteran of the evidence and information necessary to 
substantiate his claims.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that he was clearly notified of the 
evidence necessary to substantiate his claims seeking the 
increased rating/earlier effective date for his bilateral 
varicose vein disabilities.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.

(iii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The record shows that in connection with the development and 
adjudication of the claims on appeal, the veteran was 
provided with a VA compensation examination in November 1999 
and the RO obtained VA outpatient treatment reports dating 
from December 1998 to January 2001.  The veteran has not 
identified any additional instances of treatment for his 
varicose veins, and his representative indicated in June 2002 
that there was no further evidence to submit in support of 
the claims on appeal.  See Statement of Accredited 
Representative in Appealed Case, VA Form 646, dated June 19, 
2002.  After a review of the veteran's VA claims folder, the 
Board does not believe that there exists any additional 
evidence which has not been obtained and which would assist 
the Board in making an informed decision in this case.

The Board believes the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
these claims, but has not provided any additional information 
or evidence that would otherwise indicate that additional 
development at this time is required.  He also was informed 
of his right to a hearing and was presented several options 
for presenting personal testimony; however, as noted above, 
he canceled his Travel Board hearing scheduled in August 
2002, and has not requested another hearing.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Specific rating criteria - varicose veins

The Board observes in passing that effective January 12, 
1998, VA revised the criteria for diagnosing and evaluating 
cardiovascular disabilities.  See 62 Fed. Reg. 65207-65224 
(1997). Because the veteran's current claim was filed in 
October 1999, after the regulatory change occurred, only the 
current version of the schedular criteria is applicable to 
his claim.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991); VAOPGCPREC 3-00.

The veteran was awarded separate 20 percent ratings for 
varicose veins in each leg under 38 C.F.R. § 4.104, 
Diagnostic Code 7120 by rating decision in January 2001, 
pursuant to the January 1998 revisions to the rating 
schedule.  Previously, he had been assigned a single 30 
percent rating under Code 7120.  The amended version of Code 
7120 provides authority to award separate ratings for each 
leg, which has been done in this case via the January 2001 
rating decision.

According to the applicable rating criteria for varicose 
veins in effect as of January 1998, a 20 percent rating is 
assigned for persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  Higher disability ratings for 
varicose veins require either persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
claudication (40 percent), persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration (60 percent), or massive board-like edema with 
constant pain at rest (100 percent).  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2002).

Effective dates - award of increased disability compensation

Section 5110(a) of title 38, United States Code, provides 
that "[u]nless specifically provided otherwise in this 
chapter, the effective date of . . . a claim for increase[] 
of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  Section 5110(b)(2) of 
title 38, United States Code, provides otherwise by stating 
that "[t]he effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
See 38 U.S.C.A. § 5110 (West 2002).

Section 3.400(o)(1) and (2) of title 38, Code of Federal 
Regulations, implement sections 5110(a) and (b)(2).  
Section 3.400(o) provides for effective dates as follows:

Increases . . . (1) General.  Except as 
provided in paragraph (o)(2) of this 
section . . . , date of receipt of claim 
or date entitlement arose, whichever is 
later.
(2) Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that, "38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  

In a subsequent decision, the Court held that the term 
"increase" as used under 38 U.S.C.A. § 5110(b)(2) means an 
increase to the next disability level; hence, "any 
ascertainable" increase, no matter how marginal, will not 
suffice to establish an earlier effective date under section 
5110(b)(2).  Hazan v. Gober, 10 Vet. App. 511, 519-20 (1997).



Analysis

1.  Entitlement to an increased evaluation for service-
connected varicose veins of the right leg, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected varicose veins of the left leg, currently evaluated 
as 20 percent disabling.

Due to the close similarity in both the medical history and 
the nature of the disabilities, the Board will address these 
issues together.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55 (1994).
In Francisco, the Court stated that although a rating 
specialist was directed to review the recorded history of a 
disability in order to make an accurate evaluation, the 
regulations did not give past medical reports precedence over 
current findings.  Id. at 58.  Hence, for purposes of 
application of the schedular criteria, the Board assigns the 
greater weight of probative value to the medical evidence, in 
particular, the VA compensation examination conducted in 
November 1999.

When the veteran was examined for disability compensation 
purposes by VA on November 29, 1999, he reported a long 
history of slowly progressive bilateral varicose veins that 
had worsened more recently, with current complaints of 
frequent pain and aching with some abnormal tingling in both 
lower extremities.  He stated that his pain symptoms were 
usually precipitated by walking or standing for a long time, 
but were alleviated with elevation of his legs.  He also 
indicated that he currently treated his condition by taking 
aspirin and using Eucerin cream, and by occasionally wearing 
stocking hose.  Clinical findings were significant for the 
following, in pertinent part:

The patient was awake, alert and in no 
acute distress.  His vital signs were 
stable.  Examination of both lower 
extremities: there is an extensive severe 
massive varicose veins of both lower 
extremities extending from the groin all 
the way down to the ankles bilaterally.  
These varicose veins are very huge and 
varied in size from a few [millimeters] 
to 1.5 [centimeters] wide.  There is no 
ulceration or any evidence of bleeding 
but there is severe tortuosity of these 
varicose veins, particularly at the upper 
inner thigh bilaterally.  There is also a 
significant huge collection of varicose 
veins in the posterior aspect of both 
knees bilaterally.  Peripheral pulsation 
was intact in both posterior medius and 
anterior tibial bilaterally.  There is no 
edema or ulceration.

Based on the above findings, the examiner diagnosed 
progressive, severe and massive varicose veins of both lower 
extremities extending from the groin area all the way to the 
ankle with no evidence of acute bleeding or ulceration, 
status post stripping on the left side with a history of 
severe phlebitis in 1978.

VA outpatient treatment reports dating from December 1998 to 
January 2001 were obtained in connection with the veteran's 
claim.  These reports did not reflect any specific treatment 
for varicose veins until the veteran was seen on April 11, 
2000, although there were notations to the fact that the 
veteran had "very full varicose veins" (December 1998) and 
"varicosities notable" (July 1999).  These latter two 
reports also noted that the veteran did not have any 
associated pedal edema.

The VA outpatient report dated April 11, 2000 indicated that 
the veteran was seen for evaluation of his varicose veins.  
At that time, it was noted that his varicosities were 
worsening with age, and that they were "very engorged" and 
worse in the thighs, with some pain in the ankles with edema.  
It also was noted that the veteran was walking everyday and 
was doing some part-time work that involved standing.  
Further, it was noted that he needed to elevate his legs at 
intervals to obtain relief and that he wore elastic stockings 
when needed.  Clinically, there were no areas of warmth or 
redness, however.

Thereafter, the VA outpatient reports reflect that he was 
walking three to four miles a day (when seen in September 
2000); that his varicose veins were stable with occasional 
swelling in the left foot (seen in October 2000); that he had 
tortuous veins in both legs, but no edema or ulcerations 
(seen November 2000); and, that he had no obvious vascular 
swelling, increased temperature, edema or ecchymosis, 
bilaterally, with normal capillary refill in both legs (seen 
in January 2001).

Analysis

As noted above, higher disability ratings for varicose veins 
require either persistent edema and stasis pigmentation or 
eczema, with or without intermittent claudication (40 
percent), persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration (60 
percent) or massive board-like edema with constant pain at 
rest (100 percent).  38 C.F.R. § 4.104, Diagnostic Code 7120.

In view of the evidence of record, and for reasons expressed 
immediately below, the Board concludes that the disability 
picture presented supports the award of increased ratings to 
40 percent for each leg, but no higher, according to the 
schedular criteria set forth under Diagnostic Code 7120.  

Regarding the next higher rating, 40 percent, the Board finds 
that the diagnosis of severe and progressive bilateral 
varicose veins first established on the November 1999 VA 
examination and noted again during the April 2000 outpatient 
evaluation reflects an increase in the severity of this 
disability which is sufficient to award ratings of 40 percent 
for each leg.  It is clear from this evidence that the 
veteran has persistent edema with chronic aching and pain.  
When these clinical findings are viewed in conjunction with 
the color photographs the veteran submitted with his Form 9 
in August 2001, the Board is persuaded that his overall 
disability picture more nearly approximates the 40 percent 
rating criteria.  See 38 C.F.R. § 4.7 (2002).

Although clinical findings which precisely match the rating 
criteria are present, in light of the diagnosis of record - 
severe, progressive and massive varicose veins in both legs, 
confirmed by the photographs submitted by the veteran, it is 
determined that the higher rating of 40 percent for each leg 
is warranted.  See e.g. Mauerhan v. Principi, 16 Vet. App. 
436 (2002) [criteria set forth in the rating formula for 
mental disorders do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating].

It should also be emphasized that the diagnoses and clinical 
findings rendered on the VA examination of November 1999 and 
in the VA outpatient reports dated in 2000 and 2001 are 
consistent with the veteran's medical history, and are 
essentially uncontradicted by any other medical evidence of 
record.  

The Board has also considered whether an even higher 
disability rating may be awarded.  However, clinical findings 
on the VA examination in November 1999 showed no ulceration, 
a critical requirement for the 60 percent rating.  The 
veteran also stated that he obtained relief from his pain 
with rest and elevation of his legs.  This latter finding 
also weighs against the next higher rating of 100 percent, 
which requires "constant pain with rest."  The balance of 
the medical evidence cited above is similarly negative for 
manifestations involving ulceration or unrelievable pain.  A 
preponderance of the evidence is therefore against 
entitlement to higher ratings at either the 60 percent or 100 
percent rating levels.



3.  Entitlement to an effective date earlier than April 11, 
2000 for the award of increased disability compensation 
benefits for the service-connected bilateral varicose veins.

Turning to the critical question raised by this claim, 
specifically, when an ascertainable increase in the veteran's 
bilateral varicose veins was shown sufficient to grant 
increased disability compensation, the Board notes that 
pursuant to the holdings in Harper, supra, and VAOPGCPREC 12-
98 cited above, the veteran can only establish an earlier 
effective date if the evidence supports a finding that an 
ascertainable increase occurred within the one year period 
prior to receipt of this current claim for such increase 
[absent clear and unmistakable error in a prior RO or Board 
decision, which is a separate matter that has not been raised 
by the veteran or developed for appeal].

After review of the evidence, the Board finds that varicose 
vein pathology consistent with 40 percent ratings for each 
leg was first factually ascertainable on the VA examination 
conducted on November 29, 1999.  This examination contained 
medical findings showing an increase in the severity of the 
disability, specifically, progressive, severe and massive 
varicose veins in each leg.  These medical findings are 
interpreted by the Board as supportive of an increase in the 
disability to the 40 percent level under the schedular 
criteria for Diagnostic Code 7120.  The Board is persuaded 
that the criteria for the 40 percent rating for each leg is 
assignable effective from the date of the VA examination, 
November 29, 1999.

An effective date for these 40 percent ratings is not 
warranted any earlier.  Prior-dated VA outpatient treatment 
reports do not reflect medical treatment or findings matching 
the criteria for these ratings under Code 7120.  The VA 
outpatient reports of record which pre-date the November 1999 
claim by one year date from December 1998 and show no 
specific instances when the veteran received treatment for 
his varicose veins and related symptoms.  These reports show 
only notations to the fact that the veteran had "very full 
varicose veins (December 1998) and "varicosities notable" 
(July 1999).  No specific complaints or findings were made at 
the time these reports were prepared.  

With these findings for consideration, the Board finds that 
the a clear preponderance of the evidence is against 
demonstration of an ascertainable increase in the severity of 
the veteran's bilateral varicose veins based on any 
qualifying pre-claim medical evidence - there are simply no 
medical findings contained in these reports showing 
persistent edema or worse symptoms which would support 
entitlement to an increased rating for either leg under 
Diagnostic Code 7120.

In this case, for the reasons detailed above, the evidence 
demonstrates entitlement to the 40 percent ratings for each 
leg starting on November 29, 1999.


ORDER

An increased rating to 40 percent for varicose veins of the 
right leg, effective from November 29, 1999, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

An increased rating to 40 percent for varicose veins of the 
left leg, effective from November 29, 1999, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

